Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed 4/1/2022, with respect to the 35 USC 112 rejection cited in the last Office Action, mailed 1/4/2022 have been fully considered and are persuasive because Applicant’s arguments clarified the scope of the claims.  
The 35 USC 112 rejection of Claims 17-22, 24, 26-33, 35-37, 39 has been withdrawn. 

Response to Amendment
Applicant’s amendment to claim 17 filed 4/1/2022, with respect to the rejection(s) of claim(s) 17-22, 24, 26-33, 35 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Ligman US 8,152,409

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-22, 24, 26-31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi et al. US 2005/0069385 in view of Ligman US 8,152,409.
Quenzi et al. disclose a removable screed head (1111) for leveling uncured concrete comprising:
A screed head (111) including a “quick attach 8’ or 10’ wide screed blade (1120) for 
leveling uncured concrete.  [0171, 0210-211].
An extendable boom (not shown) [0128] configured to move the screed head 
reciprocally to and from a wheeled, general purpose vehicle (317).  [0128].
A control panel (1154) configured to adjust the angle of attack of the screed.  [0019].
What Quenzi et al. do not disclose is a remote control unit.  However, Ligman teaches 
Ligman teaches it is known control boom(120)-mounted screed heads (220) with a wireless or wired remote control (300) having a plurality of valve actuation pushbuttons (310) that send signals to a receiver adopted to actuate various hydraulic valves used to control screeding apparatus (10). See Fig. 11; Col. 6, lns. 27-45.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reciprocating paving screed of Quenzi et al. with the wireless or wired control system taught by Ligman in order to improve accuracy and safety.
	
With respect to claims 18-22, 24, 30 Quenzi et al. disclose the paving machine includes:
A plow (12) including linkages (16) to connect with a framework (14).  [0030, 84-86]
Height adjustment cylinders (1118, 1155).  [0170-190].

An auger (413)
An angle adjustment mechanism (214, 221) configured, in use, to adjust, maintain, 
and/or monitor the angle of attack of the leveling blade.  Col. 15, lns. 1-7
Such that a working angle of the leveling blade is substantially perpendicular to a 
surface being leveled.  See Figs. 1, 20; [120-121, 130-131].

With respect to claims 26-29 Quenzi et al. disclose the angle adjustment mechanism comprises a monitoring and control system (530, 532) including laser and sonic tracer systems.  [0021-22, 0131, 138].  Wherein height adjustment cylinders (321) may be hydraulic or the like “without affecting the scope of the present invention” [0084].

With respect to claim 36 Quenzi et al. disclose an “interchangeable quick-attach 8’ or 10’ wide screed.  See [0171].  Ligman illustrate quick connect couplings in Figs. 1, 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the quick attach screed heads of Quenzi et al. with quick connect hydraulic connections, as reasonably suggested by Ligman in order to reduce the time needed to switch screed heads.

6. 	Claims 32, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi et al. US 2005/0069385 in view of Ligman US 8,152,409 as applied to claim 17 above, and further in view of Quenzi et al. US 4,930,935.
Quenzi et al. in view of Ligman disclose a quick attach screed head, but do not disclose 

specific features of quick attach assembly.  However, Quenzi ‘935 illustrates a quick attach pin assembly (420) in Fig. 4 configured for attaching a screed head to a boom.  Col. 14, lns. 45-65.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the quick attach screed heads of Quenzi et al. in view of Ligman with quick connect pin connections, as reasonably suggested by Quenzi ‘935 in order to reduce the time needed to switch screed heads.

7. 	Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi et al. US 2005/0069385 in view of Ligman US 8,152,409 and Halonen et al. US 2010/0196096.  Quenzi et al. in view of Ligman disclose a variety of reciprocating, telescopic-screed paving machines having a general type vehicle supporting said boom mounted screed (1120).  Ligman further teaches a wired or wireless controller (300) configured to communicate with a control panel (60) on the frame of the vehicle.  But do not disclose a machine having a cabin-type control station.  However, Halonen et al. teach it is known to provide similar, wheeled, telescopic boom screeds (10) with a cabin type control station.  See Figs. 33A-33E.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the quick attach screed heads of Quenzi et al. in view of Ligman with the cabin control station taught by Halonen et al. in order to permit the operator a view of the concrete in front of the auger/plow/screed assembly.


8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				05/31/2022